       Case 4:19-cv-00023-JGZ Document 64 Filed 08/28/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ruben Rene Rojas,                                   No. CV-19-00023-TUC-JGZ
10                  Plaintiff,                           ORDER
11   v.
12   Graham County Adult Detention Facility, et
     al.,
13
                    Defendants.
14
15          Pending before the Court is Plaintiff’s Objection to Order Setting Aside Entry of
16   Default Under Federal Rule of Civil Procedure 60(b)(3). (Doc. 62.) The Court will construe

17   Plaintiff’s objection as a motion for relief under Rule 60(b)(3) and deny the motion.
18          On July 15, 2020, the Clerk of the Court entered default as to Defendants Gonzalez

19   and Larson. Defendant Gonzalez subsequently moved to set aside the entry of default, and

20   Plaintiff moved for default judgment. On August 18, 2020, the Court set aside the entry of
21   default as to Gonzalez and denied Plaintiff’s motion for default judgment.
22          Federal Rule of Civil Procedure 60(b)(3) provides that “the court may relieve a party

23   or its legal representative from a final judgment, order, or proceeding for . . . fraud (whether

24   previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing

25   party.” Plaintiff has identified no fraud, misrepresentation, or misconduct by Defendants,

26   rather Plaintiff reargues his motion for default judgment, which the Court has already
27   addressed. Additionally, Plaintiff asserts that the Order setting aside entry of default was
28   not dated or signed by the Court. Contrary to Plaintiff’s assertion, the Order is dated and
       Case 4:19-cv-00023-JGZ Document 64 Filed 08/28/20 Page 2 of 2



 1   signed by the Court. (Doc. 58.) Because Plaintiff has failed to show relief under Rule
 2   60(b)(3) is appropriate, the Court will deny the motion.
 3          Accordingly,
 4          IT IS ORDERED that Plaintiffs Objection to Order Setting Aside Entry of Default
 5   Under Federal Rule of Civil Procedure 609(b)(3) (Doc. 62) is DENIED.
 6          Dated this 27th day of August, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
